Case: 1:20-cv-00652-DRC-SKB Doc #: 38 Filed: 09/03/21 Page: 1 of 10 PAGEID #: 353




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION

THOMAS R. PRINCE,
                                                                        Case No. 1:20-cv-652
               Plaintiff,
                                                                        Cole, J.
                                                                        Bowman, M.J.
       v.

SCIOTO COUNTY COMMON PLEAS COURT, et. al.,

               Defendants.

                            MEMORANDUM OPINION AND ORDER

       I.      Background

       Plaintiff, presently incarcerated at the Noble Correctional Institution and

proceeding pro se and in forma pauperis, initiated this civil rights case against multiple

defendants on August 21, 2020. The undersigned reviewed Plaintiff’s claims under the

initial screening standards of 28 U.S.C. §§1915(e) and 1915A and filed a Report and

Recommendation (“R&R”) that recommended the dismissal of multiple claims and

defendants. (Doc. 4).1 However, the Court directed summons to issue to Defendants

Grooms, Wynn, and Carter in their individual capacities on Plaintiff’s claims that those

Defendants exhibited deliberate indifference to Plaintiff’s serious medical needs when he

was denied medical treatment for a broken foot during the time in which he was a pretrial

detainee at the Scioto County Jail. (Doc. 4 at 3).

       Discovery recently concluded on August 16, 2021; dispositive motions are due not

later than October 15, 2021. (Doc. 11). Throughout the discovery period, Plaintiff has

filed numerous discovery-related motions. On April 25, 2021, the Court denied two prior


1
The R&R, along with Plaintiff’s objections, remains pending before U.S. District Judge Douglas R. Cole.
Case: 1:20-cv-00652-DRC-SKB Doc #: 38 Filed: 09/03/21 Page: 2 of 10 PAGEID #: 354




motions. (Doc. 18). In that Memorandum Order, the Court explained to Plaintiff that

“[n]either Plaintiff’s pro se status nor the fact that he is incarcerated permit leniency in”

the application of the procedural rules that govern civil cases. (Id.)

       Since entry of that Order, Plaintiff has filed four new discovery-related motions,

none of which comply with procedural rules. Plaintiff’s current discovery motions include:

(1) a “Motion for an Order to Sustain[] Plaintiff[‘]s Objection to portions of Defense[‘]s

Request to Produce” (Doc. 20); (2) a “Motion to Compel” (Doc. 21); (3) a “Motion for

Extension of Time” (Doc. 23); and (4) a second “Motion to Compel” (Doc. 25). Also in

violation of procedural rules, Plaintiff has filed a copy of Interrogatories and a response

to Defendant’s discovery requests. (Docs. 26, 27). In a fifth pending motion, Plaintiff

seeks to amend his complaint. (Doc. 28). For the reasons that follow, the improperly

filed discovery will be stricken from the record and all of Plaintiff’s motions will be DENIED.

However, in the interests of judicial economy, Defendants will be directed to clarify that

they have completed their responses to certain of Plaintiff’s Requests for Production.

       II.    Analysis

       A. Plaintiff’s Procedurally Improper Discovery Motions

       In denying Plaintiff’s prior two discovery motions, the Court explained that ”no

discovery-related motion (such as a motion to compel or for a protective order) is to be

filed with this Court unless the party seeking to file the motion has first exhausted all

attempts to resolve the dispute without the Court’s intervention.” (Doc. 18). None of

Plaintiff’s new discovery motions comply with this rule.



                                              2
Case: 1:20-cv-00652-DRC-SKB Doc #: 38 Filed: 09/03/21 Page: 3 of 10 PAGEID #: 355




                1. Plaintiff’s First Motion for Protective Order and Motion to Compel

       On May 10, 2021, Plaintiff filed two motions. In the first, Plaintiff seeks an order of

this Court sustaining his “objections” to responding to Defendant’s written discovery

requests. Plaintiff’s motion is appropriately construed as a motion for a protective order,

insofar as he seeks to avoid producing allegedly “redundant” discovery responses until

Defendants first produce the evidence sought by Plaintiff. (Doc. 20). In a second closely

related “motion to compel,” Plaintiff seeks to compel Defendants’ response to Plaintiff’s

outstanding requests. (Doc. 21).

       Defendants’ responses in opposition to these motions are well-taken. (See Docs.

22, 31). Plaintiff failed to comply with Rules 26(c) and 37(a)(1) of the Federal Rules of

Civil Procedure and Local Rule 37.1 prior to filing either the construed motion for

protective order or the motion to compel. Those rules required Plaintiff to certify that he

had fully exhausted all efforts to resolve the dispute with defense counsel prior to filing

any motion.2 In addition, Plaintiff filed his motion to compel prematurely, prior to the date

that Defendants’ discovery responses were due. Therefore, both motions are denied for

procedural reasons.

       In addition to the procedural deficiencies, both motions are subject to denial on the

merits. Plaintiff’s request for a protective order is denied because Defendants are entitled

to discover any relevant information – regardless of whether Plaintiff believes that

Defendants are already in possession of the same information. See generally, Fed. R.

Civ. P. 26(b)(1).       In any event, Defendants clarify that they “are only requesting


2
Any such certification must detail those efforts.
                                                    3
Case: 1:20-cv-00652-DRC-SKB Doc #: 38 Filed: 09/03/21 Page: 4 of 10 PAGEID #: 356




documents in Plaintiff’s control or possession that have not already been disclosed by

Defendants.” (Doc. 31 at 2). With respect to Plaintiff’s first motion to compel, Defendants

have provided a copy of the service letter verifying that they timely responded to Plaintiff’s

Requests for Production on May 11, 2021. (Doc. 22-1).

              2. Second Motion for Protective Order and Motion to Compel

                  (a) Construed Motion for Protective Order

       On May 28, 2021, Plaintiff filed a new motion, this time seeking an extension of

time in which to produce responses to Defendants’ discovery requests and/or an order

from this Court authorizing him to produce a “Notice of Intent” listing the evidence on

which Plaintiff plans to rely in lieu of production.      (Doc. 23).    This motion is also

appropriately construed as a motion for a protective order. It is denied for the same

procedural reason (a failure to certify extrajudicial efforts to resolve the dispute) as well

as on the merits. Defendants are entitled to discovery of the documents that Plaintiff

intends to use in this case. The Federal Rules of Civil Procedure do not authorize a

“Notice of Intent” merely listing the categories of documents in lieu of production.

                  (b) Motion to Compel Supplemental Responses

       Plaintiff also filed a “response to Defendants[’] Failure to Produce Requested

Documents and Video Motion to Compel” (Docs. 24-25). This second motion to compel

generally complains that Defendants produced the “Bare minimum correspondence” and

otherwise have failed to fully respond to the Requests for Production previously served

by this Court on Plaintiff’s behalf. In a reply memorandum in support of his motion,

Plaintiff asserts that he was not required to confer with Defendants to resolve this dispute

                                              4
Case: 1:20-cv-00652-DRC-SKB Doc #: 38 Filed: 09/03/21 Page: 5 of 10 PAGEID #: 357




prior to filing his motion because the Court directed the Defendants to respond. (See Doc.

29, citing Doc. 18).

       Plaintiff misconstrues the prior Order. Contrary to Plaintiff’s belief, the Order

emphasized the need to comply with procedural rules requiring certification prior to fling

any future discovery motion. The Court only excused the “service” rule as a one-time

show of leniency. Thus, rather than striking Plaintiff’s improperly filed discovery requests,

the Order stated: “On this one occasion only, the Court will not strike Plaintiff’s construed

discovery motion but will direct Defendants to respond to the attached request [for

discovery] as if it had not been filed in the record, but instead had been served by Plaintiff

upon defense counsel.” (Doc. 18 at 3). The same Order made clear that Defendants

were only required to “respond …as if the request had not been filed of record,” and

explicitly stated that “Defendants remain entitled to assert any appropriate objections.”

(Id. at 4, ¶ 2(b)). In short, the Court’s Order did not waive the procedural rule embodied

in Federal R. Civ. P. 37 and Local Rule 37.1.

       Defendants have confirmed that they timely responded to all of Plaintiff’s

Requests for Production. (Docs. 22, 31 at 4; see also Doc. 31-1). Thus, Plaintiff’s motion

concerns his disagreement with Defendants’ objections, and Plaintiff’s view that

Defendants should have produced more documents than they did. But Plaintiff failed to

confer with defense counsel to resolve the dispute prior to filing his motion. In addition,

Plaintiff did not include copies of the relevant responses, so the Court is unable to fully

evaluate the propriety of the Defendants’ objections to further production. For both of

these procedural reasons, Plaintiff’s motion to compel must be denied.

                                              5
Case: 1:20-cv-00652-DRC-SKB Doc #: 38 Filed: 09/03/21 Page: 6 of 10 PAGEID #: 358




        At the same time, in the interests of judicial economy, the Court has examined the

substance of the underlying dispute as best as the Court can decipher it without detailed

argument or complete copies of Defendants’ responses. In his motion, (Doc. 25), Plaintiff

generally complains about Defendants’ responses to the following seven categories of

his Requests for Production3: (1) Medical records created by Sheriff’s Department staff,

medical orders given to the jail, and notices of appointments made for Plaintiff, (see Doc.

17-1, Request #3); (2) all log entries entered by Scioto County Jail Sheriff Department

employees and correction officer employees for the jail for the dates of 1/1/20 through

1/22/20, (id., Request #4); (3) video for the dates 1/1/20 through 1/5/2020 for the C-Pod

area, (id., Request #6); (4) Pictures of cells on C-Pod and cells and medical bunks on E-

pod (medical pod) as well as pictures of medical pod showers (id., Request #7); (5) “all

correspondence” on the Scioto County Jail electronic communications systems including

grievances or responses thereto, (id., Request #8); (6) Paper grievance forms filed by

Plaintiff, (id., Request #11); and (7) various court records, (id., Request #12).

        It is the burden of the moving party to prove that further production should be

compelled, and Plaintiff (even if his motion were not procedurally defective for the reasons

stated) has failed to carry that burden. Plaintiff’s failure to specify what documents are

missing and failure to provide this Court with copies of the relevant portions of Defendants’

objections make it impossible to determine whether production is complete.

Nevertheless, and without finding any impropriety, Defendants will be directed to file a


3
 With respect to the single claim permitted to proceed, Plaintiff alleges that he broke his foot on or about
December 31, 2019 and that the Defendants exhibited deliberate indifference thereafter. The scope of
discovery therefore is limited to documents close-in-time to the incident at issue.
                                                     6
Case: 1:20-cv-00652-DRC-SKB Doc #: 38 Filed: 09/03/21 Page: 7 of 10 PAGEID #: 359




Notice clarifying that all relevant and responsive documents within the seven categories,

and subject to any objections, have in fact been produced.

       Turning to the handful of general arguments made by Plaintiff, Plaintiff seeks

greater detail than provided in the jail logs produced by Defendants. However,

Defendants explain that they produced over 400 pages of shift logs from January and

February 2020. (See, e.g., Doc. 31-2). Reviewing Plaintiff’s argument, the Court agrees

with Defendants that what Plaintiff appears to have been seeking is not the shift logs that

were requested and produced in full, but instead, copies of incident reports. Notably,

Plaintiff’s prior Request #4, (see Doc. 17-1), did not seek “incident reports.” However,

Defendants voluntarily have now produced those reports. (Doc. 31-3).

       Plaintiff complains about the lack of video evidence, noting that he was informed

that relevant evidence was “sent to the prosecutor’s office.” (Doc. 25 at 6). However,

defense counsel represents, as an officer of the Court, that no video was produced

“because there is no longer any video footage available from December 2019 and

January 2020.” (Doc. 31-1 at 4). “Unless specific video footage is pulled and saved, the

jail’s video system overwrites old video.” (Id.) Defendants cannot be compelled to

produce evidence that no longer exists.

       Plaintiff also complains about the lack of photographic evidence. Defendants

state that they previously provided Plaintiff with pictures that Plaintiff requested, and that

it remains unclear what relevant pictures Plaintiff still seeks. (Doc. 31 at 5). In his reply,

Plaintiff explains that he is seeking photographs “of inside cells on C-Pod (not just the

outside of the Doors)” along with “Inside shower on E-Pod (Medical) and photos of

                                              7
Case: 1:20-cv-00652-DRC-SKB Doc #: 38 Filed: 09/03/21 Page: 8 of 10 PAGEID #: 360




Medical bunks E through Z.” (Doc. 32 at 2). It appears that Defendants responded to

Request #7 as written but that Plaintiff now seeks additional photographs of more specific

areas. Defendants are not required to create new photographic evidence on Plaintiff’s

behalf. However, Defendants should respond to the extent that the requests identify any

relevant evidence, not previously produced and not subject to objection, that remains in

Defendants’ possession or control.

       Plaintiff asserts without evidence that Defendants have not produced the “entire

correspondence record with all staff on the electronic communication system with the

Plaintiff.” (Doc. 32 at 1). Defense counsel responds that Defendants have produced all

relevant pages from the system called “The Edge Exchange.” (Doc. 31-1).

       Plaintiff complains about Defendants’ objection to Request #11 (production of

grievance forms). According to Plaintiff, Defendants objected to the scope of the Request

as overbroad because it did not identify any relevant time period. The Court assumes

that, notwithstanding a legitimate objection to an undefined temporal scope, Defendants

have in fact produced relevant grievance forms.

       As to Plaintiff’s request for court records, (Request #12), Defendants are only

required to produce court records that are in Defendants’ possession or control. If

Defendants have no records, then their response that the records may be obtained by

Plaintiff through public records requests directed to the relevant court is appropriate.

       In addition to seeking the additional production of documents, Plaintiff complains

that Defendants have failed to respond to his Interrogatories.        However, the Court

previously served only Requests for Production on Plaintiff’s behalf, not Interrogatories.

                                             8
Case: 1:20-cv-00652-DRC-SKB Doc #: 38 Filed: 09/03/21 Page: 9 of 10 PAGEID #: 361




(See Doc. 18). In addition, the Interrogatories at issue appear directed to non-parties,

Antony Crawford and Rachel Daehler, which is procedurally improper. See Rule 33(a).

Defendants need not respond to Interrogatories directed to non-parties.

       B. Plaintiff’s Improperly Filed Discovery Requests and Responses

       The Court’s last Order explained that “discovery requests or responses to such

requests should be filed only in connection with a motion before the Court.” (Doc. 18). In

violation of this Order, Plaintiff has filed a “Notice of intent to use evidence” in response

to Defendants’ discovery requests. (Doc. 26).            Plaintiff also has filed a set of

interrogatories directed to a non-party, Antony Crawford. (Doc. 27). Consistent with prior

Orders, these procedurally improper documents will be stricken. (See Docs. 18, 35,

striking Plaintiff’s written discovery requests as improperly filed of record).

       C. Plaintiff’s Motion to Amend Complaint

       In addition to his discovery motions and improperly filed discovery, Plaintiff has

filed a motion to amend his complaint in order to add three additional individual

Defendants. (Doc. 28). Defendants have filed a response in opposition that is well taken.

(Doc. 30). Plaintiff’s motion is denied on procedural grounds because he has failed to

include a copy of the proposed amended complaint with his motion or adequate notice of

the substance of his amendment. See Roskam Baking Co. v. Lanham Machinery Co.,

Inc., 288 F.3d 895, 906 (6th Cir. 2002). While the merits of Plaintiff’s motion remain

questionable, the denial of the motion on procedural grounds is without prejudice to

Plaintiff’s right to file a new motion that includes a copy of the proposed amended



                                              9
Case: 1:20-cv-00652-DRC-SKB Doc #: 38 Filed: 09/03/21 Page: 10 of 10 PAGEID #: 362




complaint.4

        III.      Conclusion and Order

        For the reasons stated, IT IS ORDERED THAT:

        1. Plaintiff’s construed motions for protective orders (Docs. 20, 23) and motions

               to compel (Docs. 21, 25) are DENIED;

        2. Plaintiff’s improperly filed discovery requests and responses (Docs. 26, 27) are

               STRICKEN;

        3. Plaintiff’s motion to amend his complaint to add parties (Doc. 28) is DENIED;

        4. Notwithstanding the denial of Plaintiff’s discovery motions, Defendants shall file

               a Notice, on or before September 10, 2020, that verifies that Defendants have

               produced all relevant and discoverable information sought by Plaintiff in the

               categories discussed in pages 6-8 of this Order.



                                                                    s/ Stephanie K. Bowman
                                                                    Stephanie K. Bowman
                                                                    United States Magistrate Judge




4
 In a reply memorandum, Plaintiff argues that he is only attempting to “add names to the complaint, not
change the complaint.” (Doc. 33). Plaintiff is forewarned that a failure to identify what a proposed individual
defendant has done is generally insufficient to state any claim. In addition, the amendment of pleadings
following the close of discovery is strongly disfavored due to the likelihood of prejudice to the opposing
party.
                                                      10
